*632On Petition for Rehearing
PER CURIAM.
It has been brought to the court’s attention by the State’s petition for rehearing that the judgment in this cause was reversed without any directions from the court as to what further action, if any, should be taken in the trial court. The opinion of this court of April 3, 1961, is amended as follows in accordance with § 924.36, Fla.Stat., F.S.A., to read:
“Reversed and remanded for a new trial.”
The aforesaid opinion of this court, as amended, is adhered to.
HORTON, C. J., CARROLL, CHAS., J., and LOPEZ, AQUILINO, Jr., Associate Judge, concur.